NO. 12-05-00087-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
LINDBERGH BROWNING,                             §                APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                         §                SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellant’s attorney has filed a motion informing this Court that Appellant has died and
requesting that we withdraw Appellant’s notice of appeal and dismiss the appeal.  Because the appeal
was perfected before Appellant’s death, and we have not yet issued a mandate, the appeal is
permanently abated in accordance with Texas Rule of Appellate Procedure 7.1(a)(2).

Opinion delivered June 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.










(DO NOT PUBLISH)